Citation Nr: 0838456	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  02-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio
  

THE ISSUES

1.  Entitlement to service connection for aortic aneurysm, 
heart damage, pericarditis, and residuals of penicillin 
reaction.

2.  Entitlement to service connection for elevated 
cholesterol and triglyceride levels.


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1956 to January 
1957.  He also appears to have unverified active duty service 
from July 1952 to June 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

Prior to certification of this case to the Board, the service 
organization representing the veteran, AMVETS, submitted an 
April 2008 memorandum, wherein their power of attorney was 
revoked and its representation of the veteran ended.  See 
38 U.S.C.A. §§ 14.631, 20.608 (2008).

The issue of entitlement to service connection for aortic 
aneurysm, heart damage, pericarditis, and residuals of 
penicillin reaction will be addressed in the remand portion 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDING OF FACT

Elevated cholesterol and triglyceride levels are laboratory 
findings and not disabilities for which VA compensation 
benefits may be awarded.


CONCLUSION OF LAW

Elevated cholesterol and triglyceride levels are not 
disabilities for which compensation may be paid. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the final adjudication of the instant case, the RO's 
letter, dated in April 2008, advised the veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Additionally, the duty to assist the veteran has been 
satisfied in this case.  While the RO was able to obtain the 
veteran's identified VA and private treatment records, the 
veteran's complete original claims folder, as well as a 
complete copy of his service medical records, are not 
available for review in this matter.  VA has a heightened 
duty to assist in this type of case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The Board concludes, 
however, that the heightened duty to assist has been met.  

The veteran's service medical records were either lost or 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  In a January 2001 letter from the RO, the 
veteran was given appropriate notice of this loss, as well as 
his responsibility to provide VA with any treatment records 
pertinent to his claimed disability.  

As for his missing original claims folder, the RO notified 
the veteran in a February 2008 letter that, despite all 
reasonable efforts to locate his records, including a 
physical search of the facility, his complete original claims 
folder could not be found, and that the RO was rebuilding his 
claim folder.  VA has requested records identified throughout 
the claims process, and the claims file includes the negative 
replies from facilities that indicated they did not have the 
veteran's records.  Exhaustive attempts were made to obtain 
the veteran's service medical records, and other missing 
contents of his claims folder.  
 
The Board also finds that a VA examination is not necessary 
in this matter.  As indicated below, the Board finds that 
elevated cholesterol and triglyceride levels are laboratory 
findings and not disabilities for which VA compensation 
benefits may be awarded.  Absent a current condition, a 
medical opinion is not needed herein.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).  With that said, and 
with respect to the veteran's claim for service connection 
for elevated cholesterol and triglyceride levels, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The record contains sufficient evidence to make a 
decision on the claim, and VA has fulfilled its duty to 
assist.

Moreover, there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of the veteran's claim for service 
connection for elevated cholesterol and triglyceride levels, 
especially given that the claim must be denied as a matter of 
law.  Thus, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In cases such as this where a veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, even when records were lost or 
destroyed.  Rather, it obligates the Board to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Historically, the veteran served on active duty from July 
1952 to January 1957.  In April 2000, he filed his present 
claim seeking service connection for elevated cholesterol and 
triglyceride levels.

As mentioned above, the veteran's service medical records are 
not available for review.  The veteran submitted an 
evaluation from the United States Air Force School of 
Aerospace Medicine (USAFSAM), dated in August 1990, 
demonstrating that he had elevated cholesterol and 
triglyceride levels.  In the March 2002 statement of the 
case, it is noted that the veteran submitted evidence from 
Clinical Pathologies Facility, Inc. and Mount Carmel Health 
indicating that he similarly experienced elevated cholesterol 
and triglyceride levels.  

The term "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  38 C.F.R. § 4.1. (2008); See Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  The Board notes that a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In 
other words, elevated cholesterol, as well as elevated 
tryglyceride levels, are laboratory findings and not a 
disability for which VA compensation benefits are payable. 
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  They are, therefore, not 
appropriate entities for the rating schedule.).  Accordingly, 
service connection for elevated cholesterol and triglycerides 
levels must be denied as a matter of law.

The Board notes that the veteran's separate claim seeking 
service connection aortic aneurysm, heart damage, 
pericarditis, and residuals of penicillin reaction is being 
separately developed and addressed below.  The veteran has 
not alleged, nor does the evidence show, any chronic 
disability having been incurred as a result of his claimed 
elevated cholesterol or triglyceride levels.

In reaching this decision, the Board finds that the doctrine 
of reasonable doubt is not for application because the claim 
must be denied as a matter of law.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for elevated cholesterol and triglyceride 
levels is denied.


REMAND

The veteran is seeking service connection for aortic 
aneurysm, heart damage, pericarditis, and residuals of 
penicillin reaction.  

Based on its review of the veteran's claims folder, the Board 
finds that there is a further duty to assist the veteran with 
his claim herein. 38 C.F.R. § 3.159 (2008).  

The RO's April 2004 supplemental statement of the case (SSOC) 
noted that morning reports received from NPRC indicated that 
the veteran was hospitalized from October 29, 1956 to January 
9, 1957.  The SSOC further indicated that these records 
contained no information as to the condition for which the 
veteran was hospitalized or the treatment he received, and 
that this hospitalization was at Fort Benning, Georgia.  
Under the circumstances of this case, the Board finds that a 
request for records relating to this treatment should be made 
directly to the main post hospital at Fort Benning, Georgia. 

A review of the available records revealed that the veteran 
participated as a member of the West Point Study Group in a 
cardiovascular disease study conducted by the United States 
Air Force School of Aerospace Medicine (USAFSAM).  A medical 
evaluation of the veteran, conducted pursuant to the USAFSAM 
study in September 1990, made reference to very specific 
dates, facts, and measurements, suggesting that the evaluator 
was consulting the veteran's medical records.  Specifically, 
the report noted that in 1956, during an episode of viral 
pericarditis, the veteran was treated with penicillin and 
experienced anaphylactic shock.  While it is noted that the 
pericarditis resolved without complications or sequelae, no 
similar note was made in the evaluation with respect to the 
anaphylactic shock.  The report also noted specific findings 
from the veteran's evaluation conducted in 1976.  Under the 
circumstances of this case, the RO should make an attempt to 
obtain all available treatment and study records relating to 
the veteran from USAFSAM.

Finally, with his May 2008 substantive appeal, the veteran 
included 10 pieces of evidence.  The medical material labeled 
"Attachment 2" included information that linked aortic 
aneurysms with pericarditis.

Thus, given the heightened obligation for VA to assist the 
veteran in the development of his claim, and under these 
circumstances, the Board finds that the RO should make 
further request for documentation noted above, and schedule 
the veteran for an examination.  This examination must 
determine what the relationship is, if any should exist, 
among the veteran's pericarditis, aortic aneurysm, and 
residuals of the penicillin-induced anaphylactic shock, if 
any such residuals should exist.

Accordingly, the case is remanded for the following action:

1.  The RO must submit a request to main 
post hospital at Ft. Benning, Georgia, for 
any medical records or documentation 
pertaining to the veteran's 
hospitalization between October 29, 1956 
to January 9, 1957.

2.  The RO must submit a request to the 
USAFSAM for all of the veteran's medical 
records including, but not limited to, the 
cardiovascular disease study concentrating 
on the West Point Class of 1956.

3.  The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for pericarditis, aortic 
aneurysm, and residuals of an anaphylactic 
reaction to penicillin, since his 
discharge from the service.  The RO must 
then obtain copies of the related medical 
records that are not already in the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

4.  The RO must then arrange for the 
veteran to be afforded the appropriate VA 
examination to determine the etiology of 
the veteran's aortic aneurysm, heart 
damage, pericarditis, and residuals of the 
penicillin-induced anaphylactic shock, if 
any such residuals should exist, and the 
relationship among these conditions, 
should any relationship exist, and whether 
any of these conditions was caused or 
aggravated by his inservice treatment for 
an episode of pericarditis, which was 
treated with penicillin, leading to an 
anaphylactic reaction.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary special 
studies or tests, to include psychological 
testing and evaluation, must be 
accomplished.  For each diagnosis (if any) 
the examiner must state whether any such 
disorder is related to the veteran's 
active duty service.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

5.  The RO must notify the veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  Once the above actions have been 
completed, the RO must re-adjudicate the 
veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
Supplemental Statement of the Case must be 
provided to the veteran and his 
representative.  After the veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, the 


appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).










 Department of Veterans Affairs


